             Case 2:19-cr-00052-RSM Document 145 Filed 08/06/20 Page 1 of 2




 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                       NO. CR19-052 RSM
10                           Plaintiff,
                                                       ORDER GRANTING MOTION TO
11                                                     SEAL GOVERNMENT’S RESPONSE
                                                       TO DEFENDANT’S MOTION FOR
12                      v.
                                                       COMPASSIONATE RELEASE
13                                                     PURSUANT TO 18 U.S.C.
        CHRISTIAN BOWMAN                               § 3582(c)(1)(A)
14
15                           Defendant.
16
17         This matter has come before the Court on the motion to seal Government’s

18 Response to Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. §
19 3582(c)(1)(A), filed on August 5, 2020 (Dkt #143). The Court has reviewed the motion
20 and records in this case and finds there are compelling reasons to permit the filing under
21 seal of the Government’s Response to Defendant’s Motion for Compassionate Release
22 Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt #143), due to the sensitive information
23 contained therein.
24 //
25 //
26 //
27 //
28 //
     Sealing Order                               -1                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Bowman, CR19-052 RSM
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:19-cr-00052-RSM Document 145 Filed 08/06/20 Page 2 of 2




 1         IT IS HEREBY ORDERED Government’s Response to Defendant’s Motion for
 2 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt # 145) be filed under
 3 seal.
 4         DATED this 6th day of August, 2020.
 5
 6
 7
 8
 9
                                                      A
                                             RICARDO S. MARTINEZ
10                                           CHIEF UNITED STATES DISTRICT JUDGE
11
12
     Presented by:
13
14 /s/ Vincent T. Lombardi
   VINCENT T. LOMBARDI
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                               -2                  UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     United States v. Bowman, CR19-052 RSM
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
